HAYS, Justice.
A petition for review was filed by the Maricopa County Attorney. Defense counsel had moved to dismiss the prosecution against the defendant on the grounds that the speedy trial provisions of Rule 8 of the 1973 Rules of Criminal Procedure, 17 A. R.S. had not been complied with. Based on the opinion of the Court of Appeals in Schultz v. Peterson, 22 Ariz.App. 205, 526 P.2d 412 (1974), the trial court granted the motion to dismiss. We granted the petition for review in order to bring this case into harmony with previous decisions of this court.
We have just published a case involving the two defendants with whom the defendant in the instant case was originally charged, Schultz and Aronson v. State, 111 Ariz. 421, 531 P.2d 1128 [filed February 19, 1975]. The facts and issues are much the same as those in this case, being controlled by our opinion in State ex rel. Berger v. Superior Court, 111 Ariz. 335, 529 P.2d 686 [filed December 20, 1974],
Remanded for proceedings consistent herewith.
CAMERON, C. J., and STRUCK-MEYER and LOCKWOOD, JJ., concur.